OPINION — AG — ** PRISONERS — EXPENSES — SHERIFF ** OPINION DEALS WITH: RELATIVE TO THE MAXIMUM AMOUNT OF EXPENSES THAT MAY BE COLLECTED BY THE SHERIFF FOR KEEPING, FEEDING, AND MAINTAINING PRISONERS UNDER 19 O.S. 180.43 [19-180.43] — OPINION INCLUDES COLLECTABLE CHARGES TO THE COUNTY PER DAY, PER PRISONER (1951) (SHERIFF REPORT AND CLAIM FOR BOARD OF PRISONERS) (REIMBURSE, SHERIFF, PRISONERS, JAIL, FEEDING, COMPENSATION) CITE: 19 O.S. 180.43 [19-180.43], OPINION NO. APRIL 14, 1945 — HANNA (DAYS — EXPENSES — TIME PERIOD — CLAIMS) (FRED HANSEN)